 


113 HR 4046 IH: Unmuzzle the Drug Czar Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4046 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Mr. Cohen introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To strike provisions that prohibit the Director of the Office of National Drug Control Policy from studying the legalization of marijuana, that require the Director to oppose any attempt to legalize marijuana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unmuzzle the Drug Czar Act of 2014. 
2.Removal of restriction and requirement on the Director of the Office of National Drug Control Policy relating to marijuanaSection 704(b) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703(b)) is amended— 
(1)by striking paragraph (12);  
(2)by redesignating paragraphs (13) through (20) as paragraphs (12) through (19), respectively; and 
(3)in paragraph (13)(A), as so redesignated, by striking paragraph (13) and inserting paragraph (12). 
 
